                IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

ROBERT LAFONTAINE and                        CV-19-59-BMM
CAROL LAFONTAINE,

              Plaintiffs,
                                         ORDER GRANTING JOINT
    vs.                                  STIPULATION FOR DISMISSAL
                                         WITH PREJUDICE
WAL-MART STORES, INC.,
STORE NO. 2455, JOHN DOES 1-5,
and ABC COMPANIES 1-3,

              Defendants.

      On February 4, 2020, the parties filed their Joint Stipulation for Dismissal

with Prejudice. Upon review of the Joint Stipulation, and for good cause appearing:

IT IS HEREBY ORDERED that the above-captioned case is dismissed on its

merits, with prejudice, as fully and finally compromised, and with each party paying

their own fees and costs.

      DATED this 5th day of February, 2020.




                                         1
